April 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
A. REAGAN CLARK, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
          ESTATE OF LOIS CLARK, DECEASED, Appellant

NO. 14-14-00034-CV                          V.

       CONOCOPHILLIPS COMPANY, DCP MAINSTREAM LP,
    CONOCOPHILLIPS GAS COMPANY, AND DCP MARKETING, LLC,
                           Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellees,
ConocoPhillips Company, DCP Mainstream LP, ConocoPhillips Gas Company
and DCP Marketing, LLC, signed December 19, 2013, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, ConocoPhillips Company, DCP Mainstream LP, ConocoPhillips Gas
Company, and DCP Marketing, LLC.

      We further order this decision certified below for observance.